IN THE COURT OF COMM(')N PLEAS OF 'I`I~IE STATE OF DELAWARE
IN AND F()R NEW CAS'I`LE COUNTY `

STATE OF D]ELAWARE, )
)
v. ) Cr. 1[) No. 1307021869
)
MATTHEW J. l\/IOON, )
s )
Defendant. )
Submitted: July 9, 2014
Decided: july 9, 2014
Christina Kontis, Esquire Louis B. Ferrara, Esquire
Deputy Attorney General 1716 Wawaset Street
820 N. French Street, Sm Floor Wilmington, DE 19806
Wiimington, DE 19801 Allor'neyfor Defendcznl'

Atlorneyfor the Slale ofDelaware
DECISION AFTER TRIAL

Defendant Matthew J. Moon ("Moon") was arrested on July 27, 2013 during a stop at a
sobriety checkpoint (the "Checkpoint”) and charged with Driving Under the influence ("DUI")
in violation of 21 Del. C. § 4177. On Januaiy 1, 2014, Moon filed the present Motion to
Suppress, challenging the Checkpoint and subsequent arrest

A hearing on the l\/Iotion was held on June 2, 2014 and June 5, 2014. At the hearing, the
Coui't heard testimony from three witnesses: Lieutenant Michael Wysock, Officer Williarn
Haggerty, and Defendant Matthew Moon. Also, documents were received into evidence.l At the
conclusion of the hearing, the Court reserved decision and the matter proceeded to trial.

At trial, the Court heard testiinoiiy from Officer Haggerty. At the conclusion of the triai,

the Court reserved deoision. This is the Court’s Final Decision and Order.

l State’s Exhibits l»~l() were received into evidence

-I. DEFENDANT’S MO'I`ION.TO SUPPRESS

iIt is Moon’s position that the State failed to prove that the Checkpoint was created and
operated pursuant to established policy guidelines. Thus, Moon contends, the initial detention of
Moon was not based upon reasonable articuiable suspicion and the "seizure" of Moon was in
violation of the Fourth Amendmeiit of the United States Constitution. Specifically, Moon argues
that the testimony regarding the selection of the Checkpoint location is inadmissible under
D.R.E. .902(11) because he did not receive adequate notice of the evidence the State intended to
offer. Absent such testiinony, Moon concludes, there is insufficient evidence to show that the
seizure at the Checkpoint was reasonable under the Fourth Amendment.

The State counters that Ruie 902(11) does not apply because the officer involved in the
selection of the Checkpoint location, Lieutenant Wysock, was present at the hearing and offered
testimony as to the selection of the location procedure The State maintains that it must satisfy
Rule 902(11) only where the testifying officer is not familiar with the checkpoint seiection.

FACTS PRESENTED AT THE SUPPRESSI()N HEARING

At the suppression hearing, the Court heard testimony from Lieutenant Wysock, Officer
Haggerty, and Moon. Based on the testimony presented, the Court finds the foiiowing:

On july 18, 2013, Lieutenant Wysock sent a checkpoint request to Captain Sherri
Benson, seeking to conduct a sobriety checkpoint on .luly 26, 2013, in a specific "grid." The
requested checkpoint was approved for J`uly 26, 2013, from 10:00 p.m. to 2:00 a.m. at a iocation
within the specified grid on U.S. Route 40 at Wilton Bouievard (hereinafter, the "Checkpoint").
Lieutenant Wysock had selected this location based on a report compiled by the State statistician,

Tammy Hyland. The electronically generated report was based on ticket and crash data

compiled from 2009 through 2012. The report identified grid locations that satisfied the
Delaware State Police ("DSP") guidelines.

On July 26, 2013, the Checkpoint was executed at the approved location. The
participating officers met at 9:00 p.m. at the Newport Police Department, whereupon each of the
approximately 31 officers was instructed on~the procedure to be used during the execution of the
Checkpoint.

The Checkpoint was run on both the eastbound and westbound lanes. Signs were posted
to notify motorists of the inipending stop; first, a sign warned motorists to be prepared to stop,
followed by a rumble strip, and then a stop sign. A police officer was stationed at the base of the
Checkpoint. 'l` he Checkpoint area was illuminated by lights, and it was marked by cones topped
with bliiiking 1iglits. The officers operating the Checkpoint wore reflective vests.

Officer Haggerty was assigned to the eastbound lane of the Checkpoint when he observed
a vehicle travel into the Checkpoint at a high rate of speed. The vehicle did not stop at the initial
stop sign, and continued through the Checkpoint. As another officer yelled for the vehicle to
stop, Ofticer I~Iaggerty attempted to stop the driver by shining his flashlight into the vehicle. The
vehicle came to a screeching halt and veered to the left as it did so.

Officer Haggerty instructed the driver, whom he identified as Moon, to pull out of the
lane, which lie did without issue. Ofiicer Haggarty identified himself and informed Moon why
lie was being stopped. He observed that l\/Ioon’s eyes were bloodshot and glassy, and he noted a
strong odor of alcohol. Moon stated that he had consumed two or three shots of whisky but did
not specify at what tiine he did so. Moon also stated that he did not drink enough to put anyone

in liarin’s way, and explained "l’in Asian so my body doesn’t tolerate a lot of alcoliol, 1 guess."

()fficer I~Iaggerty asked Moon to perform a counting test and an alphabet test, both of
which Moon performed unsatisfactorily. For the alphabet test, Moon was instructed to recite the
alphabet from the letter ‘E’ to the letter ‘P.’ Moon skipped five letters in his atteinpt.z For the

counting test, Moon was instructed to count backwards from 81 to 66. Moon correctly counted

' _ backwards from 81 to 70, and then recited the following: "60, 70, 69, 67, 66."'

Next, Officer Haggarty directed Moon to exit the vehicle and had him stand on a srriooth,
flat surface to conduct field sobriety tests. Moon stumbled to the left as he exited the vehicle.
Off`icer Haggarty noted that l\/ioon’s speech was "fair" and that he was cooperative. Oflicer
Haggerty conducted three field sobriety tests: the Horizontal Gaze Nystagrnus ("HGN") test,3 the
Walk-and-Turn Test, and the One-Leg Stand 'i`est.'l

On the Walk~aiid~"l`urn test, Moon exhibited five of eight possible clues. Specifically,
Moon took twice as many steps as instructed; he did a complete turn; he fell off to his right side;
and, he missed heel-to-toe steps more than one-half of an inch. Ofiicer I~Iaggei"ty testified that,
with the presence of two clues, there is a 68% probability of a blood alcohol concentration
("BAC") at .10 or above.

Next, Officer Haggerty gave Moon the instructions for the One-Leg Stand Test, and
Moon affirmed that he understood the directions. However, instead of performing the described
test, Moon began repeating the Walk~and~'furn 'l`est. When Moon finally performed the correct

One-Leg Stand Test, he exhibited two clues. Specifically, l\/loon bent his knee and extended his

2 Moon recited the lette1's E, l~`, and G, then _paused and proceeded with L, M, N, O, P, Q, S, '1`.

3 At trial, the State conceded that Officer Haggerty wrote in his report that he observed resting
nystagmus, thus the HGN test was not admissible.

4 Moon also submitted to a PBT; however, the State concedes that the results of the PBT should
not be admitted for failure to adhere to NHTSA guidelines

4

n arms up over six inches. Officei' Haggerty testified that, with the presence of two clues, there is

a 65% probability of a BAC at .10 or above.

~After completing the field sobriety tests, Officer Haggerty determined that Moon was too
impaired to drive and moved him to the intoxilyzer station.

DISCUSSlON

On a motion to suppress, the State must prove by a preponderance of the evidence that a

warrantless search was not in violation of the Fourtli Amendment.§ Citizens of this State are

protected from unreasonable searches and seizures under both the Fourth Amendment of the

6

United States Constitution and Aiticle I, Section 6 of the Delaware Constitution. Even a

temporary detention during an automobile stop by police constitutes a "seizure" within the
meaning of the Fourth Aniendment.?

Delaware courts have found sobriety checkpoints to be "reasonable" seizures when
procedures are in place "to ensure that cars passing through checkpoints are stopped in a
reasonably safe manner and . . . sufficient safeguards are in place limiting the discretion of law
enforcement officers with respect to the location of each checkpoint and the stopping of
vehicles."s The Delaware State Police policy guidelines establish selection and operation criteria
for sobriety checkpoints.g These policy guidelines "act as a substitute for the reasonable

requirements of the Fourth Amendment."m

5 annie v. sara 733 A.zd 553, 560 (i:)@i. 2001).

t Mam~e v_ siai@, 997 A.zd 656, 663 (nei. 2010).

§ weren v_ united szai@.§», 517 u.s. 306, 309-310(1996).
1a

?oi"erry, 2013 WL 3833085, at *3 (citation oinitted).
1a ~

5

a. The State did not rely on I).R.E. 902(11)

Moon argues that the State failed to give requisite notice for the admission of data
underlying the selection of the Checkpoint location under D`.R.E. 902(11) (the "Statistical
Data"). ln support of his position, Moon relies on State v. Terry.ll In Terry, the Court granted
the defendant’s motion to suppress because of the State’s failure to satisfy D.R.E. 902(11):

"D.R.E. 902(11)(€) places the burden of notification of intent to use written

. declarations and to provide adequate information regarding the purported business
records on the proffering party - here, the State. The State did not do this and,

thus, prevented Mr. Terry from fair opportunity to challenge the 902(11)
Declaration."l?'

l\/Ioon’s reliance on Teriy is misplaced, as the State does not seek to admit the Statistical
Data through a certified record under D.R.E. 902(11).‘3 Rather, the State seeks to admit the
Statistical Data as a business record under D.R.E. 803(6) through the testimony of a qualified
witness, Lieutenant Wysock.

A document is admissible under the business records exception to the hearsay rule,
D.R.E. 803(6) even in the absence of testimony from the person who made the record, where the
record: (l) was prepared in the regular course of business; (2) was made at or near the time of the
event; (3) the information and circumstances of its preparation are trustworthy; and (4) a

custodian or other qualified witness is available to testify.ll

;; stare v. rei-¢y, 2013 wL 3333085 (n@i. super Jui. is, 2013).
la’.

13 This case differs from ferry in that Moon was in possession of the raw data upon which the
Checkpoint was selected. ln Terry, the defendant specifically requested the raw traffic data. The
State failed to produce the requested data and did not present a competent witness to testify to
the data at the suppression hearing. The court noted that the State’s failure to provide the data
coupled with the lack of witness testimony "frustrated" existing issues concerning the reliability
of the State’s 902(11) Self Authenticating Declaration. See i'd.

"‘ raney v. siaz@, 341 A.z2013 WL 3833085, at *5.

" rederi v. sieie, 234 A.zd 910, 911 (r)ei.i%n.

"‘ sieee e_ Beewe, 2010 wL 2373246, et r2 (Dei. supei-. my 22, 2010).

7

Lieutenant Wysock testified that the Checkpoiiit was conducted pursuant to DSP
procedures, which requires reliance on a grid systeni. Lieutenaiit Wysock explained that the
report created by the State statistician looks at~arrest and accident data. Lieutenant Wysock
compares this report with a list of desired checkpoint locations and determines which locations
qualify under DSP guidelines, which call for at least three alcohol-related crashes or at least nine
DU1 arrests iii any of the prior three years.lg Based on the data, lieutenant Wysock submitted a
request for the Checkpoint to Captain Slierri_Benson, Director of Traffic. Captain Benson
approved the Checkpoint on J`uly 18, 2013.

The testimony presented and documents submitted into evidence by the State support the
position that the Checkpoint was created pursuant to a pre~existing plan in accordance with DSP
Guideliries. Accordingly, the Court finds that the State has met its burden of proving by a
preponderance of the evidence that the seizure of Moon at the Checkpoint was "reasoiiable"
under the Fourth Amendment. Accoi'dingly, Moon’s Motion to Suppress is I)ENIED.

II. BI_A_L_

Following the suppression hearing, the case proceeded to trial. The State sought to admit
the intoxilyzer results into evidence through the testimony of ()fficer l"laggerty. However, the
testimony of Officer I"laggerty was insufficient to establish the requisite foundation for the
admission of the intoxilyzer results, and the State instead proceeded on an impairment theory.

lt is the State’s position that the evidence presented is sufficient to find Moon guilty of
DUI. Even in the absence of the intoxilyzer results, the State asserts that it met its burden of
proof by showing beyond a reasonable doubt that Moon drove the motor vehicle while under the

influence of alcohol.

‘° sie.ie’e exhibit 3.

lt is l\/loon’s position that the evidence presented does not establish impairment beyond a
reasonable doubt. Moon argues that he failed to stop at the onset of the Checkpoint because he
was under the'reasonable.belief that he was approaching a construction zone l\/loon attributes
his performance on the alphabet and counting tests to his Korean upbringing, and likewise
credits his poor performance on the field tests to nervousness and miscommunication resulting
from his Korean background l\/Ioon also emphasizes that he did not have slurred speech.

DISCUSSION

21 Del. C. § 4l77(a)(l) provides that "[n]o person shall drive a vehicle . . . when the
person is under the influence of alcohol." To find a defendant guilty of DUI under this
provision, the State must prove beyond a reasonable doubt that (1) the defendant drove a motor
vehicle at or about the time and place charged, and (2) the defendant was under the influence of
alcohol while he drove the motor vehicle.zo

To prove irnpairrnent, chemical testing is not required,fl and the State is not required to
demonstrate that the driver was "drunk" or "intoxicated."zz Rather, the State need only establish
that the defendant’s ability to drive safely was impaired.” "The evidence must show that the
person has consumed a sufficient amount of alcohol to cause the driver to be less able to exercise
the judgment and control that a reasonably careful person in full possession of his or her faculties

would exercise under like circurnstances."z‘l

:tl’ Beeee_neiei v. sieie, 2006 WL 253306, er rs (Dei. seper. Jen. 4, 2006).
ie'.

22 rewa- v. sieee, 626 A.zd 1350, 1355 (nei. 1993).

:: Lewie v. sieie, 626 A.zei 1350, 1355 (i)ei. 1993)_
let

lt is uncontested that Moon drove a motor vehicle at or about the time and place charged.
"fhereiiiaiiiiiig issue for determination is whether Moon was under the influence of alcohol when
he drove the motor vehicle. The State has proven beyond a reasonable doubt that he was. .

The State presented a plethora of factors demonstrating impairment, specilically: l\/Ioon’s
behavior in approaching - and nearly driving through - the Checkpoint; his physical
manifestations,nincluding gl`assy bloodshot eyes and a strong odor of alcohol; his admission to
consuming two or three shots of whisky; his significant issues with the alphabet and counting
tests; his stumbling upon exiting the vehicle; and, his unsatisfactory performance on the Walk»
and-'furn and One-Leg Stand Tests.

Moon argues that his initial failure to stop at the Checkpoint was due to his belief that he
was merely approaching a construction zone. Moon testified that the Checkpoint was in an area
that was frequently under construction, and as he approached the scene he decreased his speed
accordingly. l“lowever, the testimony presented by both Lieutenant Wysock and Officer
Haggerty confirms that there was sufficient notice to motorists of the impending Checkpoint.
First, a sign warned motorists to slow down, followed by a rumble strip and finally a stop sign.
The area was lit and coned, and the roughly 31 officers present wore reflective vests. 'l`lie Court
finds this testimony credible to determine that the existence of a DUl checkpoint was readily
apparent

Moon also argues that his performance on the memory tests was due to his Korean
upbringing. Moon grew up in his native South Korea, and did not move to the United States
until he was sixteen or seventeen years old. Moon maintains that the alphabet test is irrelevant
because he never learned the English alphabet. Moon also suggests that, despite the limitations

of his non-English education, his performance on the counting test was reasonable. The Court

10